
	
		II
		Calendar No. 380
		110th CONGRESS
		1st Session
		S. 2070
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2007
			Mr. DeMint (for himself,
			 Mr. Allard, Mr.
			 Coburn, Mr. Kyl,
			 Mr. Lott, Mr.
			 McConnell, Mr. Gregg,
			 Mr. Crapo, Mr.
			 Hatch, Mr. Coleman,
			 Mr. Craig, Mr.
			 Cornyn, Mr. Vitter,
			 Mrs. Hutchison, and
			 Mr. Sessions) introduced the following
			 bill; which was read the first time
		
		
			September 20, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prevent Government shutdowns.
	
	
		1.Short titleThis Act may be cited as the
			 Government Shutdown Prevention
			 Act.
		2.Amendment to
			 title 31
			(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
				
					1311.Continuing
				appropriations
						(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, such sums
				as may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
								(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
								(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
								(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
								(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
								(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
								(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
								(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
								(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
								(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
								(B)the last day of such fiscal
				year.
								(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
						(c)Appropriations
				and funds made available, and authority granted, for any project or activity
				for any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
						(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
						(e)This section
				shall not apply to a project or activity during a fiscal year if any other
				provision of law (other than an authorization of appropriations)—
							(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
							(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
							(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
							(1)Agriculture,
				rural development, Food and Drug Administration, and related agencies
				programs.
							(2)The Departments
				of Commerce, Justice, Science, and related agencies.
							(3)The Department of
				Defense.
							(4)Energy and water
				development, and related agencies.
							(5)Financial
				services and general government.
							(6)The Department of
				Homeland Security.
							(7)The Department of
				Interior, environment, and related agencies.
							(8)The Department of
				Labor, Health and Human Services, and Education, and related agencies.
							(9)The legislative
				branch.
							(10)Military
				construction and veterans affairs.
							(11)The Department
				of State, foreign operations, and related programs.
							(12)The
				Transportation, Housing and Urban Development, and related
				agencies.
							.
			(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
				
					
						1311. Continuing
				appropriations.
					
					.
			
	
		September 20, 2007
		Read the second time and placed on the
		  calendar
	
